Citation Nr: 1500588	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than April 17, 2007, for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966, with subsequent active duty for training and inactive duty for training while enrolled in the Navy Reserves and Air National Guard from 1981 to 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2011 that granted service connection for bilateral hearing loss, rated 40 percent disabling, effective April 17, 2007.  The Veteran appeals the effective date of the grant of service connection.  In May 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the RO in a February 2006 rating decision, and neither an appeal nor relevant evidence was received within a year thereafter.  

2.  The Veteran's next claim, which eventually resulted in a grant of service connection for bilateral hearing loss, was received April 17, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 2007, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional service treatment or other records, which would form a basis for an earlier effective date.  There are no service treatment records available for the Veteran's period of active duty, except for the August 1966 separation examination report.  Requests were made for the records to the National Personnel Records Center (NPRC) in December 2007; after a negative response in March 2008, a request was made to the Veteran's last National Guard unit; that organization responded, in April 2008, with all of the records they had, which did not contain any service treatment records pertaining to the active duty period.  It was recommended that the Service Medical Records Center be contacted, which was contacted in May 2008, with a negative response received that month.  

In addition, there appear to be records missing from the claims folder; the RO initially unsuccessfully attempted to obtain those records from St. Louis in October 2005.  In June and July 2009, the RO noticed that at one point, the file had been at the Sioux Falls RO, and requested records from that facility, which met with a negative response.  The RO also contacted the state of South Dakota veterans office, but that organization did not have any records pertaining to the Veteran.  The Board finds that further attempts to obtain either active duty service treatment records or missing claims file documents would be futile.  See 38 C.F.R. § 3.159.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2013.  At the hearing, the undersigned explained the type of evidence that would be relevant to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In a decision dated in May 2011, the Board reopened a previously denied claim for service connection for bilateral hearing loss, and remanded the claim for further development.  In the course of the remand development, a VA examination was conducted in June 2011, which resulted in a positive nexus opinion.  The RO granted service connection for bilateral hearing loss in November 2011 rating decision, effective April 17, 2007, the date the claim to reopen was received.  The Veteran contends that the effective date should be the date he initially filed a claim for service connection, in approximately 1999.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

VA treatment records cannot constitute an informal claim unless service connection was previously established or denied on the basis that the condition is noncompensable. MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2009). VA treatment records cannot be considered an informal claim for service connection in this case where service connection was denied on the basis that the condition was not shown to be of service onset.  

The Board acknowledges that there appears to be evidence missing from the claims file.  This apparently occurred after the October 2002 rating decision, because a copy of that decision, rather than the original, is on file, and it refers to earlier adjudicative actions and evidence that are missing from the file.  All efforts by the RO to locate these missing records have been unsuccessful.  

According to the October 2002 rating decision, service connection for right ear hearing loss was denied in a January 2000 rating decision.  The Veteran filed a notice of disagreement with that determination in May 2000, and the October 2002 rating decision denied service connection for bilateral hearing loss.  There is no indication that the Veteran filed a notice of disagreement with the October 2002 rating decision.  

The next document in the claims file is the Veteran's request to reopen his claim for hearing loss received in March 2005, and from this point on, the record appears intact.  That claim was denied in a February 2006 rating decision.  The Veteran did not file a notice of disagreement within one year of the February 2006 notification of the rating decision.  Accordingly, that decision is final, as was discussed in the May 2011 Board decision.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  Also, no evidence was received within the appeal period that would potentially affect finality of the 2006 rating decision.  38 C.F.R. § 3.156(b); see, e.g., Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

Moreover, this final decision addressing the same issue also extinguishes any claims potentially left pending without a final adjudication after the January 2000 and October 2002 rating decisions.  Hence, the earlier claims cannot serve as a potential basis for an earlier effective date for service connection.  In this regard, in the October 2002 rating decision, the RO addressed the additional evidence that had been received since the January 2000 decision.  See Beraud v. McDonald, No. 2013-7125, --- F.3d ----, 2014 WL 4473760, (Fed. Cir. September 12, 2014) (in distinguishing the case from Williams, Court noted that "the VA was under an express regulatory obligation to make a determination regarding the character of the new evidence Beraud submitted and has, to this day, not done so.").  

The Veteran contends that subsequent to the February 2006 rating decision, additional pertinent evidence in the form of the Veteran's August 1966 separation examination was received.  (Although the Veteran and his representative indicated at the Board hearing before the undersigned that service treatment records pertaining to his active duty service were received, the only such record that has been received is the separation examination.)  The Veteran argues that under 38 C.F.R. § 3.159(c), the effective date should therefore be the date of the Veteran's original claim, which he states was in 1999.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

The claims file contains a copy of the August 1966 separation examination, received in June 2008 from the Veteran.  This record was first explicitly considered by VA in an October 2008 rating decision, which did not find the record to be new and material.  Neither the RO nor the Board, in its May 2011 decision, considered the record in the context of 38 C.F.R. § 3.156(c), which provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  

However, a copy of the August 1966 separation examination was in fact of record at the time of the February 2006 rating decision.  In this regard, the Veteran's multi-volume claims file contains an entire folder of service treatment records pertaining to the Veteran's Reserve and National Guard service.  According to the October 2002 rating decision, Naval Reserve treatment records were received in May 2000.  Service treatment records pertaining to Naval Reserve and Air National Guard service were received prior to the February 2006 decision.  Buried within the 8 envelopes of unsorted documents which comprise these records was a copy of the August 1966 separation examination report.  This and a copy of the DD Form 214 were attached to an "Informal Information Reply," dated in May 1980, which appears to have been sent from the NPRC to the Veteran.  This form letter noted that copies of requested military medical records were attached, and a handwritten notation indicated that NPRC was "returning your copies."  Thus, despite apparently having been overlooked by both the RO and the Board, the August 1966 separation examination was of record in February 2006.  38 C.F.R. § 3.156(c) only applies to records that had "not been associated with the claims file" at the time of the earlier decision.  

The remedy where VA fails to consider relevant records that were associated with the claims file would be via a claim for revision of a prior decision based on clear and unmistakable error (CUE).  Such a claim is not raised by the failure to consider the August 1966 separation examination, under the facts of this case.  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006). 

The claim was originally denied because, in pertinent part, hearing loss was not shown during the Veteran's active duty service.  The overlooked August 1966 separation examination likewise does not show hearing loss during active duty.  It shows that whispered voice testing was normal bilaterally, but no audiometric test findings were noted.  The fact that a whispered voice test is not sensitive enough to detect the presence of all ranges of a hearing loss disability as defined in 38 C.F.R. § 3.385 does not tend to prove that a normal whispered voice test in any way suggests the presence of hearing loss.  In other words, while an abnormal whispered voice test is clear evidence of a hearing loss, a normal whispered voice test carries no implication that a hearing loss disability is present.  Considered as such, it is no more probative than the absence of the examination report.  Therefore, the August 1966 separation examination does not establish a different set of correct facts than those considered by the RO without the examination.  For the same reasons, because the only hearing test reported on the separation examination was normal, the error was not "the sort which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.  Therefore, the Board finds that a CUE claim has not been raised.  

For the reasons discussed above, an effective date earlier than April 17, 2007, for the grant of service connection for bilateral hearing loss is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than April 17, 2007, for the grant of service connection for bilateral hearing loss is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


